Case 1:16-cv-09517-LAK Document 382-1 Filed 09/21/21 Page 1of1

State of Connecticut

Supreme Court

I, Carl D. Cicchetti, Chief Clerk of the Supreme Court of the State of Connecticut and
keeper of the Seal thereof,

Do hereby certify, that, in the Superior Court at Waytford

on the 8th day of December, 1988

Thomas V. Daily

of

Hartford, Connecticut

having been examined and found duly qualified, was sworn as an attorney and admitted to
practice before all courts of this state, and that said attorney is a member of in good standing of
the Bar of this State pursuant to Practice Book §2-65.

; In Test imony Whereof, I have hereunto set my hand

and affix the Seal of the Supreme Court of the State of
Connecticut, at Hartford, this day September 15, 2021

 

 

V Lay
Carl D. Cicchetti
Chief Clerk

 
